
	
		II
		111th CONGRESS
		1st Session
		S. 1602
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  ensure that excess oil and gas lease revenues are distributed in accordance
		  with the Mineral Leasing Act, and for other purposes.
	
	
		1.Treatment of Oil Shale Reserve
			 receiptsSection 7439(f) of
			 title 10, United States Code, is amended by adding at the end the
			 following:
			
				(3)(A)The moneys deposited in the Treasury under
				paragraph (1) that exceed the amounts described in subparagraphs (A) and (B) of
				paragraph (2) shall be transferred by the Secretary of the Treasury in
				accordance with section 35 of the Mineral Leasing
				Act (30 U.S.C. 191) to the State of Colorado for use in accordance
				with subparagraph (B).
					(B)(i)Of the amounts to be distributed under
				subparagraph (A), the Secretary of the Treasury shall transfer—
							(I)40
				percent to Garfield County, Colorado;
							(II)40 percent to Rio Blanco County,
				Colorado;
							(III)10 percent to Moffat County, Colorado;
				and
							(IV)10 percent to Mesa County, Colorado.
							(ii)The amounts provided to the counties under
				clause (i) shall be used by the counties, or any cities or political
				subdivisions within the counties to which the funds are transferred by the
				counties, to mitigate the effects of oil and gas development activities within
				the affected counties, cities, or political subdivisions.
						(iii)Amounts provided to the counties under
				clause (i) shall not be considered for the purpose of calculating payments for
				the counties under chapter 69 of title 31, United States
				Code.
						.
		
